The




                         Fourth Court of Appeals
                                San Antonio, Texas
                                   November 13, 2015

                         No. 04-15-00420-CR and 04-15-00421-CR

                             Jose Luis GARZA-RAMIREZ,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                           Trial Court No. 478490 and 478491
                   The Honorable Crystal D. Chandler, Judge Presiding


                                     ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on December 9, 2015.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court